Citation Nr: 1500146	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  14-35 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963 and from April 1963 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision, by the Columbia, South Carolina RO, which denied the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service connected for:  B-Cell Chronic Lymphocytic Leukemia, rated as 100 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  (The Veteran is in receipt of SMC based on loss of use of a creative organ.)  

2.  The Veteran is not blind or nearly blind, or a patient in a nursing home because of mental or physical incapacity.  The Veteran is able to perform the basic functions of self-care and is not so helpless as a result of his service-connected disabilities as to be in need of the regular aid and attendance of another individual.  

3.  The Veteran is not substantially confined to his house because of his service-connected disabilities; nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.  



CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2013 and May 2013 from the RO to the Veteran, which were issued prior to the RO decision in August 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran was provided a VA examination in connection with his SMC claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and ultimately provided information necessary to determine whether the criteria for SMC have been met.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Background

The Veteran's claim for compensation (VA Form 21-526) was received in December 2011.  Submitted in support of the claim were private treatment reports from South Carolina Oncology Center dated from June 2003 to January 2012, which show that the Veteran received clinical evaluation and treatment for chronic lymphocytic leukemia and residual symptoms thereof, including hypothyroidism and erectile dysfunction.  

The Veteran was afforded a VA examination in January 2012.  At that time, it was noted that the Veteran was first diagnosed with chronic lymphocytic leukemia (CLL) in 2003.  The condition was monitored until 2009 when he required chemotherapy for worsening.  It was noted that the Veteran was currently undergoing his second round of chemotherapy.  The examiner noted that the Veteran's CLL caused fatigue and generalized weakness, which limited his ability to do more than minimal sedentary-type work.  Following a subsequent VA examination in February 2012, he was diagnosed with erectile dysfunction.  

Received in November 2012 were treatment reports from Malcolm Grow Medical Center dated from April 2003 to October 2007, which essentially show that the Veteran received ongoing clinical evaluation and treatment for chronic lymphocytic leukemia and residual symptoms thereof, including hypothyroidism and erectile dysfunction.  

In August 2014, the Veteran underwent a VA aid and attendance and housebound examination in connection with the claim.  A VA physician reviewed the claims file and conducted an examination.  The Veteran complained of daily episodes of dizziness which causes difficulty getting around.  He stated that the dizzy spells last about 15 to 20 minutes, and he believes that they are caused by Valtrex.  The Veteran also attributed his problems of weakness, fatigue and shortness of breath to Valtrex.  He also complained of poor long-term and short-term memory loss and occasional confusion.  The Veteran related that the confusion was not severe enough to make it unsafe to be alone at times while his wife is out shopping.  It was noted that the Veteran lives with his wife who takes care of all the shopping, cooking, and home maintenance.  The Veteran indicated that he sometimes requires assistance from his wife with getting his shoes on.  He still drives short distances sometimes, but his wife does most of the driving.  He leaves home sometimes on his own accord and drives a golf cart to visit his neighbor's home.  The examiner noted that the Veteran is able to perform all functions of self-care.  The pertinent diagnoses were chronic lymphocytic leukemia; hypothyroidism; hypogammoglobulinemia, secondary to CLL; mild dementia; and abdominal hernia.  The examiner noted that the Veteran is able to protect himself from daily hazards and dangers.  He does not need aid for ambulation.  The examiner also noted that the Veteran is able to leave his home without restrictions.  

III.  Analysis

The Veteran asserts that, as a result of his CLL, he has a compromised immune system and, therefore, is prone to infection and suffers from chronic weakness and fatigue.  The Veteran maintains that he is unable to leave his home to pursue or maintain substantially gainful employment; consequently, he is "substantially confined" to his home and is unable to support himself financially.  As a result, the Veteran contends that SMC is warranted on account of the need for regular aid and attendance or based on his housebound status.  

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West Supp. 2012); 38 C.F.R. § 3.350 (2013).  The Veteran seeks SMC based on the need for regular aid and attendance of another person or on the account of housebound status.  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2013).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.  

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid. A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2014).  

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2013).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.  

As noted above, the Veteran has been awarded service connection for chronic lymphocytic leukemia, evaluated as 100 percent disabling, and erectile dysfunction, evaluated as noncompensably disabling.  He has also been granted special monthly compensation based on loss of use of a creative organ.  

After careful review of the evidentiary record, the Board finds that the evidence does not indicate that the Veteran is unable to keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature, due to service-connected disabilities.  Although the Veteran has reported that he sometimes requires assistance from his wife with getting his shoes on, the August 2014 VA examiner observed that the Veteran is able to perform all functions of self-care.  Moreover, the Veteran has not asserted, nor does the evidence in the claims folder indicate that the Veteran is bedridden or unable to protect himself in his environment as a result of his service-connected disabilities.  In fact, during the August 2014 VA examination, the examiner specifically noted that the Veteran is able to protect himself from daily hazards and dangers.  

The Veteran has contended that his condition causes him overall body weakness and fatigue; therefore, he is unable to leave his home to pursue or maintain gainful employment.  Consequently, the Veteran argues that he is "housebound in fact."  However, the medical evidence does not show weakness and fatigue to the extent that he is incapable of self-care.  While the records indicate that the Veteran was undergoing chemotherapy in January 2012, the records contemporaneous with his multiple cycles of chemotherapy did not show debilitating side effects.  In addition, even though the Veteran may experience weakness and fatigue as a result of his service-connected disability, the evidence does not show that he is substantially confined to his dwelling as a result of the service-connected disability.  In this respect, during the VA examination in January 2014, the Veteran indicated that he leaves home sometimes on his own accord and drives a golf cart to visit his neighbor's home.  The examiner noted that the Veteran does not need aid for ambulation.  The examiner also noted that the Veteran is able to leave his home without restrictions.  In sum, while the Veteran's service-connected conditions cause some limitations, they do not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  Nor does the evidence show that he is, in fact, housebound by reason of his service-connected disabilities alone.  Therefore, he does not qualify for special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound due to disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not helpful to the claimant, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to SMC on account of the need for regular aid and attendance of another person or based on being housebound is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


